Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 13, 2018

                                           No. 04-18-00531-CV

                                     IN RE William HEDGECOCK

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

         On July 30, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on August 13, 2018.


                                                            _________________________________
                                                            Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. 2016-PA-00239, styled In the Interest of Baby V., pending in the 408th
Judicial District Court, Bexar County, Texas, the Honorable Rosie Alvarado presiding.